Title: To John Adams from John Trumbull, 27 July 1794
From: Trumbull, John
To: Adams, John



Sir
London 27th. July 1794.

Will you permit me to present to your acquaintance Dr: Edwards of Pensylvania:—He returns by the way of Boston & the Northern States to Philadelphia, after having pass’d some time in this Kingdom, attending particularly to its agriculture:—On this Subject as well as the general Ones of the War & present state of Europe you will find Dr. Edwards very well inform’d, & will I doubt not derive much pleasure from his Conversation.
I beg Mrs. Adams’s permission, at the same time to commend to her kindness Mrs. Edwards & Miss Clarkson.
I am with much Respect / Sir / Your much Obligd servant
Jno. Trumbull